Oliver, Chief Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision on stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise and the issues involved in the above-named appeals for reappraisement are the same as those involved in United States v. North American Asbestos Corp., 48 CCPA 153, C.A.D. 783 and that the record in said case be incorporated with the record in these cases.
IT IS FURTHER STIPULATED AND AGREED, that the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses, incident to placing the merchandise in condition, packed ready for shipment to the United States, was 5 shillings 2% pence per pound plus export packing as shown on the invoices.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation.
On the agreed facts, I find foreign value, as defined in section 402 (c), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise involved and that such value is 5 shillings, 2y2 pence per pound, plus export packing, as shown on the invoices.
Judgment will issue accordingly.